Title: To George Washington from John Hancock, 26 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 26th 1776.

You will perceive by the enclosed Resolves, which I do myself the Honour of transmitting in Obedience to the Commands of Congress, and to which I beg Leave to request your Attention, that they have come to a Resolution to augment the Number of Troops, destined for the Northern Department, four Thousand.
It is scarcely necessary to mention the Motives on which they acted, or to explain the Propriety of the Measure. The Arrival of Genl Burgoyne with a large Reinforcement—the known Character of that Officer for Action and Enterprize—the Defeat of General Thompson with the Troops under his Command, and his being made Prisoner, are so many Circumstances, that point out the absolute Necessity of being more expeditious in our Preparations for the Defence of that Provence, and of encreasing our Force there. In this Light I have represented the Matter to Convention of New Hampshire, and the Assemblies of Massachusetts

Bay, and Connecticut, to whom I have wrote by this Express, in the most pressing Language, urging them to send forward their Militia. As an additional Encouragement, the Congress have resolved that a Bounty of ten Dollars be given every Soldier who shall enlist for three Years.
I have also wrote to the Convention of New York on the Subject of the enclosed Resolve; and have delivered Col. Dubois, Col. Bruyn, and Major Goforth, their Commissions.
Should you be able, consistent with the Safety of New York, to afford any Assistance to the Canada Department, I am to request you will do it, and give such Directions, as you think will promote the Public Service.
You will please to give Coll Dubois the necessary Directions respecting the Raising his Regiment, he will wait on you immediately on his Arrival at New York. I have the honour to be with Esteem, Sir Your most Obedt Servt

John Hancock Presidt


I must Request the favr of you to order a fresh Express to proceed with the Inclos’d Letters to the Northern Colonies.

